DLD-261
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3227
                                      ___________

                          IN RE: WILLIAM C. BULLOCK,
                                                   Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                       (Related to D.C. Civ. No. 1:09-cv-001902)

                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    August 5, 2010


            Before: FUENTES, JORDAN and HARDIMAN, Circuit Judges

                            (Opinion filed: August 10, 2010)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      In September 2009, Petitioner William Bullock filed a pro se civil action in the

Court of Common Pleas of Cumberland County, Pennsylvania. Defendants removed the

action to the Middle District of Pennsylvania and moved for judgment on the pleadings.

In April 2010, the District Court granted Defendants’ motion, entering judgment for

Defendants on all claims. Bullock moved to clarify the order, and the District Court
denied the motion for clarification. On July 23, 2010, Bullock petitioned this Court for a

writ of mandamus to compel the District Judge to answer his motion for clarification.

       Mandamus is a drastic remedy available only in extraordinary cases, see In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), as the petitioner must

demonstrate that he has “no other adequate means” to obtain the relief desired and a

“clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Bullock does not meet the stringent requirements for relief here. His

mandamus petition is a request for the District Judge to answer his motion for

clarification. However, on July 1, 2010, the District Judge entered an order, denying

Bullock’s motion, explaining that the motion was untimely and meritless. A writ of

mandamus is not a substitute for an appeal. See In re Ford Motor Co., 110 F.3d 954, 957

(1997); Cheney v. U.S. Dist. Co., 542 U.S. 367, 380-81 (2004). Insofar as Bullock’s

petition also requests an appeal of the District Court’s judgment and the order denying his

motion for clarification, we note that the Clerk submitted a copy of Bullock’s petition to

the District Court for docketing as a notice of appeal. We will adjudicate the appeal in

due course.

       Accordingly, we determine that Bullock has not met his burden of showing that he

has no other means to obtain the relief he seeks and that his right to issuance of the writ is

“clear and indisputable.” As a result, we will deny his mandamus petition.




                                              2